ORFINGER, J.
Anthony Ahedo appeals the denial of his motion to modify sentence. He alleges that he entered a plea of guilty to a variety of offenses based on an agreement with the State and the sentencing judge that he would serve the agreed sixteen-year-state sentence concurrent with a ninety-year-federal sentence. Ahedo alleges that instead, he was transported to, and is now serving, his sentence in state prison and has not yet begun his federal sentence. If that is true, this violation of the plea bargain would entitle Ahedo to relief pursuant to a properly and timely filed rule 3.850 motion for postconviction relief. Taylor v. State, 710 So.2d 636 (Fla. 3d DCA 1998). However, Ahedo’s motion to modify sentence filed below was unauthorized, and is therefore not appealable.
Accordingly, we dismiss the instant appeal without prejudice to the filing of a motion for postconviction relief in the trial court within the two-year limitation period provided for by Florida Rule of Criminal Procedure 3.850(b).
APPEAL DISMISSED.
MONACO and TORPY, JJ., concur.